DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases “other elements” and "the like" render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “other elements”, "the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	The phrase “this invention” in claim 1 renders the claim indefinite because it is unclear what the claimed metes and bounds is for the “this invention”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Zhang (CN 209376963 U).
 	Zhang discloses a wireless negative ion hair care cap 1 comprising, an air permeable pliable cover body that may be put tightly around a human head (abstract); a plurality of electric heating elements 33 and at least a negative ion generator 30 and at least a battery 2 that are disposed in an inside of the pliable cover body 1; and a controller 4 that is disposed on an outer periphery of the pliable cover body and connected to the electric heating elements 33, negative ion generator 30, and battery 2 (paragraphs [0032], [0033]); wherein the controller 4 is used to set up a time and temperature and to control the electric heating elements and negative ion generator for releasing heat and negative ions (paragraph [0033]), which are evenly distributed in the pliable cover body to apply heat to the hair on the human head; used in combination with conditioner, hair rollers, and other elements this invention provides multiple functions of blow drying, hair caring, hair styling, hair fixing, and the like (paragraph [0036]).  Wherein at an opening of the pliable cover body 1 is disposed an elastic band 11 to allow the wireless negative 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY